Citation Nr: 0940755	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-41 279	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the Veteran has been diagnosed with 
type 2 diabetes mellitus.  Certain diseases, including type 2 
diabetes mellitus, associated with exposure to herbicide 
agents, including Agent Orange, may be presumed to have been 
incurred in service even though there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Where exposure to 
herbicide agents is alleged to have happened outside of 
Vietnam and certain other specific locations--which do not 
include Thailand--such exposure must be established on a 
factual basis.  See M21-1MR, Part IV, Subpart ii, 2.C.10.1.  

The record shows the Veteran served as a security policeman 
while in the Air Force, and he has testified that that 
service included duties on the flight line at the U-Tapao Air 
Base in Thailand from April 1968 to April 1969.  He contends 
that he may have been exposed to Agent Orange while serving 
in this capacity, either due to the runways being sprayed 
with insecticides (but the Veteran did not specify 
herbicides), or by his proximity to B-52 bombers returning 
from bombing missions over Vietnam.    

This case was remanded by the Board in an action dated in 
February 2009 in order that needed additional development be 
completed by the agency of original jurisdiction (AOJ).  
Since much of the additional development ordered by the Board 
was not completed by the AOJ, the Board must remand again.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  

First, the AOJ was specifically ordered to notify the 
claimant and his representative of the criteria for 
assignment of disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  That was not done, necessitating another remand 
for compliance with the Board's remand orders.  Stegall, 
supra.  

The AOJ also was ordered to "take the steps necessary to 
obtain the medical treatment records showing the original 
date of diagnosis of type 2 diabetes mellitus."  On remand, 
in correspondence dated in March 2009, the AOJ merely asked 
the Veteran to provide any records he had showing the 
original date of diagnosis of type 2 diabetes mellitus.  This 
effort neither complied with the Board's remand order, nor 
with applicable VA regulations.  

Testimony at the Veteran's hearing before the undersigned 
Veterans Law Judge revealed that he was diagnosed with 
diabetes in about 1982, and that he receives all of his 
treatment for diabetes at the West Roxbury VA Medical Center 
(VAMC).  The only records from West Roxbury that are in the 
case file cover the period from October 2001 thru June 2004.  
Since those records do not contain any information regarding 
the Veteran's original date of diagnosis with diabetes, the 
Regional Office, at a minimum, should have requested complete 
treatment records from West Roxbury, to specifically include 
any records showing diagnosis of diabetes.  See 38 C.F.R. 
§ 3.159 (c)(2) (requiring VA to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency and end those efforts only if it can be 
concluded that either the records do not exist, or that 
further efforts would be futile).  That was not done.  

Notwithstanding that the Veteran testified that he received 
all of his diabetes treatment at West Roxbury, since it is 
quite possible that the initial diagnosis was made elsewhere, 
the RO should have asked the Veteran when and at what 
facility he was first diagnosed with diabetes, and then 
sought those records.  Since the Regional Office did not 
comply with either the Board's remand orders or the 
applicable duty to assist regulation, another remand is 
required.  

As ordered by the Board's remand, the RO asked the Veteran to 
provide any specific evidence he had showing exposure to 
herbicides by way of the runways he patrolled as a security 
policeman at U-Tapao Air Base in Thailand that he testified 
were sprayed with insecticides, or by B-52 bombers returning 
from missions over the Republic of Vietnam.  The Board notes, 
however, that the Veteran never responded to the request for 
information.  The Veteran is hereby put on notice that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA's duty to assist is not a one-way street, 
and that a veteran cannot passively wait for help where he 
may or should have information essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of the criteria for 
assignment of disability ratings and for 
award of an effective date.  
Dingess/Hartman, supra.  

2.  The AOJ should take the steps 
necessary to obtain the medical treatment 
records showing the original date of 
diagnosis of type 2 diabetes mellitus.  
At a minimum, the AOJ must ask the 
Veteran to identify the date and medical 
facility at which he was initially 
diagnosed with diabetes, and also to 
identify any medical facility, besides 
the West Roxbury VAMC, at which he has 
been treated for his diabetes.  The AOJ 
should then seek to obtain and include in 
the record any treatment records from 
facilities identified by the Veteran in 
accordance with 38 C.F.R. § 3.159(c), 
including the records from West Roxbury 
VAMC.   

3.  The Veteran should again be asked to 
provide any additional specific evidence 
or information he has to corroborate his 
claim that he may have been exposed to 
herbicides by way of the runways at U-
Tapao Air Base in Thailand being sprayed 
with insecticides, or by B-52 bombers 
returning from bombing missions to 
Vietnam.    

4.  The RO, after undertaking any other 
development deemed appropriate, should 
take appropriate action to verify whether 
the Veteran was exposed to herbicides 
while stationed in Thailand.  Thereafter, 
the AOJ should consider the issues on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

